—Order, Supreme Court, New York County (Stanley Sklar, J.), entered December 1, 1998, which granted defendants-respondents’ motions to dismiss the complaint for failure to prosecute, unanimously affirmed, without costs.
The complaint, which alleges that defendants failed to diagnose the decedent’s cancer in timely fashion, was properly dismissed for failure to submit an affidavit of merit by a medical expert in response to the motions to dismiss (see, Mosberg v Elahi, 80 NY2d 941). We note that plaintiff also failed to provide a reasonable excuse for her unreasonable delay in prosecuting the action between July 1991, when she served her bills of particulars, and July 1997, when, seven months after service of the first CPLR 3216 notice, her attorney moved to withdraw. Concur — Sullivan, J. P., Rosenberger, Nardelli, Williams and Friedman, JJ.